Citation Nr: 0330298	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-21 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from August 1958 to October 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Cleveland, Ohio.  The veteran failed to 
report for a hearing which was scheduled to be conducted by a 
local RO hearing officer on October 31, 2000.  He did, 
however, following a November 2002 Board remand, appear at a 
hearing at the RO before the undersigned Veterans Law Judge 
on May 5, 2003, at which time he testified with respect to 
the claim now at issue before the Board.  A transcript of 
this hearing has been associated with the record on appeal.


FINDING OF FACT

It is not shown that the veteran has Crohn's disease which 
was incurred or aggravated by active service.  


CONCLUSION OF LAW

Service connection for Crohn's disease is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained the veteran's service medical records as well as 
post-service medical records corresponding to medical 
treatment reported by the veteran.  To this, while the 
veteran is shown to have indicated in the course of a January 
2001 Decision Review Officer (DRO) conference that he was 
hospitalized around the period of January to March 1960 at 
Homestead Air Force Base (AFB) for gastrointestinal-related 
problems, the National Personnel Records Center informed VA 
in February 2002 that no such records were available.  Also, 
at the January 2001 DRO conference, the veteran indicated 
that he was initially treated for his claimed condition 
following his service separation at Peoples Hospital in 1961.  
He added that the hospital was closed, and that their records 
were being maintained by means of microfiche at Ashland 
Samaritan Hospital.  In March 2001, VA was informed by the 
medical records department at the Samaritan Regional Health 
System that they were unable to locate any medical records 
for the veteran.  The Board parenthetically observes that 
records from Peoples Hospital have been associated with the 
record; however, these records are dated beginning in 1982.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met; the RO is shown 
to have informed him of the need for such evidence in the 
form of a September 2000 statement of the case and an August 
2002 supplemental statement of the case (SSOC).  See 38 
U.S.C.A. § 5103 (West 2002).  In this case, the RO also 
informed the veteran in April 2002 of the VCAA, as well of 
both his and VA's respective duties in the development of 
evidence.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).  
Additionally, pertinent VCAA regulations were incorporated as 
part of the August 2002 SSOC.  The Board also observes that 
the RO has essentially adjudicated the veteran's claim under 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  See August 2002 SSOC.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  

Factual Background

The veteran's service medical records, including his Report 
of Medical Examination at enlistment (May 1958) and his 
Report of Medical Examination and Report of Medical History 
at separation (October 1961), are devoid of findings 
reflective of any gastrointestinal-related complaints or 
findings.

A private hospital history and physical examination report 
dated in April 1965 includes a diagnosis of acute viral 
gastroenteritis with dehydration.  A private hospital history 
report, showing that the veteran was admitted in September 
1982, reveals that the veteran was previously treated at that 
facility in 1979, at which time a final diagnosis of, in 
part, status post resection of the terminal ileum and most of 
the large bowel for granulomatous colitis was provided.  A 
diagnosis of status post near total colectomy for 
granulomatous disease of the colon, ileum and appendix was 
provided.  

Review of a March 1987 private hospital history and physical 
examination report shows that the veteran was admitted with 
complaints of severe upper abdominal pain.  The reporting 
physician indicated that he had treated the veteran for many 
years, including in 1971 for nonspecific ileocolitis.  He 
added that at the time of the 1971 treatment X-ray 
examination had indicated probable minimal involvement of the 
colon - granulomatous colitis.  

An August 1997 private treatment record shows a diagnosis of 
Crohn's colitis, controlled.  A November 1998 private 
treatment record shows an assessment of exacerbation of 
Crohn's disease.  Another private medical record, dated in 
December 1998, includes a diagnosis of Crohn's disease, 
stable at present.  

The veteran testified in May 2003 before the undersigned that 
he had no gastrointestinal-related problems prior to his 
service entry.  He indicated that he first had such problems 
in 1959 when he was treated at Homestead AFB hospital for 
diarrhea.  He also indicated that he was treated by a private 
physician approximately two years following his service 
separation, but that treatment records from this physician 
were not obtainable.  The veteran also stated that he had 
undergone two bowel resections since his service separation, 
the first in 1979.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A.  1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2002).


Analysis

The record (private medical records) reflects that the 
veteran now has Crohn's disease.  While the most recent 
diagnosis of record is dated in 1998, that diagnosis is not 
in dispute.  Service medical records, however, do not 
disclose findings relating to either complaints of, or 
treatment for, any gastrointestinal-related problems.  While 
aware of the veteran's contention that he was treated at 
Homestead AFB during his period of active service for 
diarrhea, review of the service medical records on file, some 
of which show treatment afforded the veteran at this medical 
facility, fail to show treatment afforded the veteran for 
such a disorder.  The first post-service evidence of a 
gastrointestinal-related disorder is shown as part of a 
private medical record, dated in 1965, approximately 4 years 
following the veteran's separation from service, at which 
time acute gastroenteritis was diagnosed.  
The veteran primarily argues that his Crohn's disease 
essentially began during his period of service.  See VA From 
9, dated in September 2000.  As noted above, a review of his 
service medical records fails to indicate either complaints 
or treatment associated with gastrointestinal-related 
problems.  Also, and particularly noteworthy in this case, 
the medical record does not include an opinion which links 
the veteran's Crohn's disease (and associated 
gastrointestinal disorders) to his period of service.  

The veteran and his accredited representative have argued 
that his Crohn's disease is related to the veteran's period 
of active service.  However, as laypersons, neither is 
competent to opine regarding the etiology of a disease or 
disability.  See Espiritu, supra.  

Accordingly, service connection for Crohn's disease is not in 
order.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).  

The Board has taken notice of an October 2002 brief submitted 
on behalf of the veteran by his accredited representative, in 
which it was requested that an "Independent Medical 
Opinion" (IME) be sought in order to determine whether the 
veteran's claimed disability was in any way related to 
military service.  To this, the Board has considered whether 
the veteran should be afforded a VA examination for the 
express purpose of determining whether an etiological 
relationship exists between any currently diagnosed 
symptomatology associated with Crohn's disease and service.  
However, in the complete absence of evidence suggesting such 
an etiological link, the Board finds that there is no 
reasonable possibility that a VA examination (or IME) would 
provide information of probative value in the matter of 
etiology.  The Board also notes the lapse of approximately 
four years between the veteran's separation from service and 
the first evidence of a post-service disorder (acute 
gastroenteritis).  The Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds 
that an examination, or IME, addressing the etiology of the 
veteran's claimed disorder is not "necessary" under the 
provisions of 38 U.S.C.A. § 5103A(d) (West 2002).
ORDER

Service connection for Crohn's disease is denied.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



